     Case 1:19-cv-00048-AWI-GSA Document 29 Filed 07/16/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ROGELIO MAY RUIZ,                                    1:19-cv-00048-AWI-GSA (PC)

12                       Plaintiff,
                                                           ORDER DENYING MOTION FOR
13           v.                                            APPOINTMENT OF COUNSEL AND
                                                           INTERPRETER
14    J. OROZCO, et al.,
                                                           (ECF Nos. 24, 28.)
15                       Defendants.
16

17

18   I.     BACKGROUND

19          On July 1, 2020 and July 14, 2020, Plaintiff filed motions seeking the appointment of

20   counsel and an interpreter. (ECF Nos. 24, 28.) Plaintiff asserts that he does not speak English, has

21   a low TABE score, and does not understand the law, rules of court, or legal terminology.

22   II.    REQUEST FOR COUNSEL

23          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

24   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent

25   Plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the

26   Southern District of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain

27   exceptional circumstances the court may request the voluntary assistance of counsel pursuant to §

28   1915(e)(1). Rand, 113 F.3d at 1525.

                                                       1
     Case 1:19-cv-00048-AWI-GSA Document 29 Filed 07/16/20 Page 2 of 3

 1           Without a reasonable method of securing and compensating counsel, the court will seek

 2   volunteer counsel only in the most serious and exceptional cases.              In determining whether

 3   “exceptional circumstances exist, the district court must evaluate both the likelihood of success of

 4   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity

 5   of the legal issues involved.” Id. (internal quotation marks and citations omitted).

 6           Plaintiff’s circumstances are challenging, but these circumstances alone do not make his

 7   case exceptional under the law. Plaintiff’s complaint is in the screening stage, and at this stage of

 8   the proceedings, the court cannot determine if Plaintiff is likely to succeed on the merits. Moreover,

 9   Plaintiff has requested dismissal of this case if he is unable to proceed against one of the defendants.

10           Plaintiff acknowledges that someone is helping him with his case and with this assistance,

11   Plaintiff has been able to adequately articulate his claims. Plaintiff’s excessive force and medical

12   claims, found cognizable by the court, are not complex. The court does not find the exceptional

13   circumstances in this case required by the Ninth Circuit. Plaintiff is advised that he may renew his

14   motion for counsel at a later stage of the proceedings. Accordingly, Plaintiff’s motion for

15   appointment of counsel shall be denied, without prejudice.

16   III.    REQUEST FOR AN INTERPRETER

17           Plaintiff also requests that the court appoint him an interpreter in this action to help him

18   litigate this case. Although the court acknowledges the difficulties Plaintiff’s limitations may pose

19   for him in this action, Plaintiff has not shown that this court has the authority to appoint him an

20   interpreter. “[T]he expenditure of public funds [on behalf of an indigent litigant] is proper only

21   when authorized by Congress . . . .“ Tedder v. Odel, 890 F.2d 210, 211–12 (9th Cir. 1989) (quoting

22   United States v. MacCollom, 426 U.S. 317, 321, 96 S.Ct. 2086, 48 L.Ed.2d 666 (1976)). The court

23   is unaware of any statute authorizing the expenditure of public funds for a court-appointed

24   interpreter in a civil action. The in forma pauperis statute does not authorize the expenditure of

25   public funds for court-appointed interpreters. See 28 U.S.C. § 1915; Loyola v. Potter, 2009 WL

26   1033398, at *2 (N.D.Cal. Apr.16, 2009) (“The court is not authorized to appoint interpreters for

27   litigants in civil cases, and, moreover, has no funds to pay for such a program.”); Fessehazion v.

28   Hudson Group, 2009 WL 2596619, at *2 (S.D.N.Y. 2009) (“[G]enerally, pro se civil litigants have

                                                          2
     Case 1:19-cv-00048-AWI-GSA Document 29 Filed 07/16/20 Page 3 of 3

 1
     no entitlement to an interpreter or translator.”); Mendoza v. Blodgett, 1990 WL 263527, at *15
 2
     (E.D.Wash. Dec. 21, 1990) (“There is no specific statute which authorizes the court to appoint an
 3
     interpreter in civil in forma pauperis actions.”); compare Fed. R. Civ. P. 43(d) (granting a trial
 4
     judge discretion to appoint an interpreter for trial). Therefore, Plaintiff’s request for a court-
 5
     appointed interpreter shall be denied.
 6
     IV.      CONCLUSION
 7
              For the foregoing reasons, IT IS HEREBY ORDERED that:
 8
              1.    Plaintiff's motion for appointment of counsel, filed on July 1, 2020 and July 14,
 9
                    2020, is denied without prejudice; and
10
              2.    Plaintiff’s motion for appointment of an interpreter, filed on July 14, 2020, is
11
                    DENIED.
12

13   IT IS SO ORDERED.
14
           Dated:   July 16, 2020                            /s/ Gary S. Austin
15                                                   UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      3
